Citation Nr: 9901494	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  98-16 225	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	B. T. Case, Attorney at Law


INTRODUCTION

The appellant served on active duty from October 1978 to 
November 1982 and from May 1983 to November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for a back disorder.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1978 to November 1982 and from May 1983 to November 
1984.

2.	On December 11, 1998, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that the veteran died on 
November [redacted], 1998.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); Rule of Practice 1302, 
38 C.F.R. § 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A § 7104(a); Rule of Practice 
1302; 38 C.F.R. § 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.



		
      BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision is the 
notice of the action taken on this appeal by the Board of 
Veterans' Appeals.


- 2 -
